DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/10/2022 has been entered.
Response to Amendment
The amendment filed on 8/10/2022 has the following responses:  
Claims 1-16 remain pending for this application.
The applicant did not directly respond to the 35 U.S.C. 112 (b) rejection that is a source of the confusion with locating features within the claims within the broadest reasonable interpretation of the claim language:
Objection to the terms “Latitudinally” as used in Claims 1, 10 and 14 with respect to the rib pairs, “Latitudinally” as used in Claims 7,10 and 14 with respect to the edge ribs with respect to the locking tab, and “Latitudinal Alignment” in claims 10 and 14 with respect to the rib structure and geometry.  These interpretations are consistent with the rejections below and the enclosed figure and were not addressed by the applicant.  The Objection is restated below.
Proposal: In order to further prosecution and clearly delineate the claimed invention, the following two variants of claim language adjustments are presented for the applicant’s consideration in Claim 10 and/or 14 that could be incorporated into Claim 1: 
OPTION 1: Potentially provide further definition, within the claim, of the liner retention structure’s ability to retain – “the liner’s sealing function by preventing damage to the liner in the cap.”
Potentially use three pair of ribs, as prior art anticipates two pair of side wall ribs with different configurations (See Gerard and Yvo – US 4967921).
Potentially replace the term “latitudinally” and similar words (“latitudinal extent” and “latitudinal”) with drawing framed locations (e.g. “horizontally aligned from a front cross-sectional view” or “vertically aligned form a front cross-sectional view”).
Potentially clearly label, within the claim that the convex radius (Part 225) and concave surfaces (Part 224) sequencing is important to the invention (e.g., 225 guides the container seating and 224 helps align the container with the liner).
These potential adjustments to Claim 14 are presented below:

    PNG
    media_image1.png
    746
    1448
    media_image1.png
    Greyscale

Examiner's Notes on Indefiniteness - Diagram AAA
OPTION 2: Another option to facilitate prosecution, and in the alternative, amending the independent claims by integrating Claims 10 and/or 14 into claim 1, combined with the substitution of “latitudinal”-based terms with another locating and orientation reference would have substantially same effect as the above recommendation. 
Note that further search and consideration will be required for either option, or reasonable combinations of the above proposed modifications; but these seem to be the best path forward for prosecution.
The applicant and counsel are thanked for their timely and detailed responses and explanations provided in their arguments, remarks and telephonic communications. 
Response to Arguments
Applicant's arguments filed on 8/10/2022, regarding the 35 USC 102 (a)(1)/ 102 (a)(2) and 35 USC 103 rejections of Claims 1-16 as previously submitted are being argued below to clarify the record an answer the arguments presented.  The rejection of the amended claims will follow in the 35 USC 103 section that follows.  
Applicant's arguments regarding the 35 USC 35 USC 102 (a)(1)/(a)(2) rejections of Claims 1-6 have been fully considered but they are not persuasive for these reasons:
Regarding Applicant’s assertion that:
Issue: Interpretation of rib configuration (Page 6, Claim Rejections – 35 USC 102 section, second paragraph), the examiner disagrees, pointing out that the interpretation of “configuration” was in-fact, consistent with the specification as interpreted from paragraphs 0044 through 0045. 
Rule: The definition of “configuration,” as outlined in the specification was applied with the broadest reasonable interpretation to the structures properly introduced in the claim.  Per the MPEP, Section 2111: The broadest reasonable interpretation of the claims must be consistent with the interpretation that those skilled in the art would reach. In re Cortright, 165 F.3d 1353, 1359, 49 USPQ2d 1464, 1468 (Fed. Cir. 1999). 
Analysis: To quote the specification, from Paragraph 0044, “However, as discussed below, rib edge 172 and first, second and third ribs 220, 230 and 240, respectively, each has a slightly different configuration that is predicated based, in part, on their location on inner wall surface 120. The different configurations can include but are not limited to (EMPHASIS ADDED) variations in height, depth, concave and convex radii of curvature, of which some embodiments are further described in FIGS. 7, 8 and 15.”  Clearly, location is the primary component AND CAN ALSO INCLUDE variations in height, depth, concave and convex radii of curvature can be part of configuration.  The presence in paragraph 0044 (The different configurations can include but are not limited to…) are and open ended limitation for the claim added to what is read as the primary limitation of location of the ribs.  There are 11 mentions of “configuration” in the specification, but none provide a definition of the criticality of the “configuration” beyond the location of the rib and the broad limitations outlined in paragraph 0044 that “can be included.”  In Lindenau, there are different geometries with each rib pair (See Examiner’s Note on Configuration – following this paragraph) as well as locations (the primary and defining parameter according to paragraph 0044 of the specification), meeting the limitations of the claim in light of the specification. 
Conclusion: This element of the 102 and 103 rejections stands with respect to the previously filed claims. 
Regarding Applicant’s assertion that:
Issue: The definition of “Latitudinally” and “Latitudinal Alignment” (Page 7,  First full paragraph), the examiner disagrees, pointing out that an Examiner’s Annotated Figure (in the original rejection) defining latitudinally, as understood by the examiner in reading the claims, with guidance and definition from the specification.
Rule: The definition of “Latitudinally” and “Latitudinal Alignment,” as outlined in the specification was applied with the broadest reasonable interpretation to the structures properly introduced in the claim.  Per the MPEP, Section 2111: The broadest reasonable interpretation of the claims must be consistent with the interpretation that those skilled in the art would reach. In re Cortright, 165 F.3d 1353, 1359, 49 USPQ2d 1464, 1468 (Fed. Cir. 1999). 
Analysis: Only ribs were introduced in Claim 1, 10 and 14 and aligned latitudinally.  The specification was consulted, but the latitudinal alignment that was described in the specification (Paragraph 0008 for rib alignment (horizontally), paragraph 0040 for LOCKING TAB - 400 and EDGE RIB – 172 (Vertically), and 0041 for Locking tab – 420 and second rib – 230 (vertically)).  The Examiner’s Annotated Diagram under Claim Objections noted the difficulties with interpreting “latitudinally” and “latitudinal,” and in the interests of compact prosecution, applied the definitions that best suited the claim, based on broadest reasonable interpretation. 
Conclusion: This element of the 102 and 103 rejections stands with respect to the previously filed claims.
Regarding Applicant’s assertion that:
Issue: Lindenau does not teach a “liner” (Page 7, second paragraph), the examiner disagrees, pointing out that a liner, broadly interpreted, is a structural component (film, foam disk or the like) of a closure that helps seal the closure.
Rule:  The definition of “Liner” as outlined in the specification was applied with the broadest reasonable interpretation to the structures properly introduced in the claim.  Per the MPEP, Section 2111: The broadest reasonable interpretation of the claims must be consistent with the interpretation that those skilled in the art would reach. In re Cortright, 165 F.3d 1353, 1359, 49 USPQ2d 1464, 1468 (Fed. Cir. 1999). 
Analysis: Lindenau, per translated claims, teaches “….retaining projections (read as retaining structure) arranged above the latching projections to retain a closure membrane (read as liner).”  Therefore, Lindenau teaches a liner retention structure.    
See the Examiner’s Diagram below from a quick web-search for “packaging sealing liner oval” for the broad range of liners available as packaging options known by those skilled in the art of packaging.

    PNG
    media_image2.png
    750
    1521
    media_image2.png
    Greyscale

Web Site Excerpt for Sealing Liners
Conclusion: Conclusion: This element of the 102 and 103 rejections stands with respect to the previously filed claims.
Applicant's arguments regarding the 35 USC 103 rejections of Claims 7-16 have been fully considered but they are not persuasive for these reasons:
Regarding Applicant’s assertion that:
Issue: Lindenau fails to teach or disclose the claimed features and Pre does not remedy the deficiencies of Lindenau, the teachings of Lindenau and Pre, either individually or in combination cannot anticipate the claimed invention (Page 7,  Last two paragraphs), the examiner disagrees.
Rule: Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Analysis: The analysis of the above 35 USC 103 rejections shows that the initial office action clearly tried to remedy the confusion of the definitions of various terms with annotated figures and clear explanations of obviousness.  The 103 rejections are built from the solid rejections of the previous analysis with a clear view towards the broadest reasonable interpretation of the terms in the claims.
Conclusion: The 35 USC 103 rejections of claims 7-16 stands with respect to the previously filed claims.

Claim Objections

Claims 1, 10 and 14 use the term “Latitudinal” with different frames of reference applied to rib structure, rib to rib alignment, and rib to curved surface alignment.  For the purposes of examination, the examiner interprets “Latitudinal” and “Latitudinally” as depicted in the illustration below, the slide has been enlarged to better show the definitions at issue and how they were interpreted in the first office action and are being reapplied for this office action:

    PNG
    media_image3.png
    752
    1343
    media_image3.png
    Greyscale

Examiner's Annotated Diagram A

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-6 are rejected under 35 U.S.C. 102 (a)(1)/(a)(2) as being anticipated by Lindenau (DE 3130312– 1981), hereafter referred to as Lindenau. A reference drawing follows with an additional drawing showing claimed features (Examiner’s Annotated Diagram BBB):

    PNG
    media_image4.png
    737
    1298
    media_image4.png
    Greyscale

Examiner's Annotated Diagram B

    PNG
    media_image5.png
    745
    1350
    media_image5.png
    Greyscale

Examiner's Annotated Diagram BBB
Regarding Claim 1, Lindenau teaches: A cap for a container comprising: a cap body (Lindenau - 1) having an inner wall surface (5); at least two pairs of ribs distributed on the inner wall surface (9 – 4 sets present), each rib of the two pairs of ribs having a concave arc with a concave radius of curvature and a convex arc with a convex radius of curvature (See concave and convex surfaces on Item 10 and Examiner’s Annotated Diagram B), wherein each pair of the two pairs of ribs has a different configuration (Each pair is configured at 4 different locations per half of the cap with respect to the major axis), and wherein one rib from each pair of ribs is aligned latitudinally (Examiner reads that the liner retainer pairs 1,2,3 and 4 hold the liner level and are therefore latitudinally aligned) with each other in the cap body (1) (See Examiner’s Annotated Diagram BBB, where 10 and 8 are aligned latitudinally in the horizontal extent or Ribs 8-18 or 8-6 are aligned latitudinally in the vertical extent). (NOTE FOR CLARITY: Claim 1 only introduces ribs, and the specification (Paragraph 0008 states that the ribs are aligned in the latitudinal extent.) 
Regarding Claim 2, Lindenau teaches:  further comprising a pair of edge ribs (Lindenau - See 18 and 13).
Regarding Claim 3, Lindenau teaches: further comprising a liner (Lindenau - 4).  
Regarding Claim 4, Lindenau teaches: wherein the inner wall surface comprises two inner wall surfaces that are joined together (Lindenau - The circumference of 1 is continuous and therefore joined).
Regarding Claim 5, Lindenau teaches: wherein each of the two inner wall surfaces has one rib from each pair of the two pairs of ribs (Lindenau - See 6 and 8 with Rib pairs 1,2,3 and 4).
Regarding Claim 6, Lindenau teaches: further comprising a pair of first locking tabs on the inner wall surface (Lindenau - See 6 and 8).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lindenau (DE 3130312– 1981), hereafter referred to as “Lindenau,”  in view of Pre et al. (US 4967921 – 1990) reference drawing for Pre et al. follows:

    PNG
    media_image6.png
    667
    1180
    media_image6.png
    Greyscale

Examiner's Annotated Diagram B
Regarding Claim 7, Lindenau discloses the following: The cap of claim 6, 
However, Lindenau does not teach: wherein one of the pair of edge ribs aligns latitudinally with the pair of first locking tabs on the inner wall surface. (NOTE FOR CLARITY: This is the first introduction of “latitudinally with respect to a vertical orientation with respect to edge ribs with “locking tabs” – not ribs.)  
Pre et al., in a similar disclosure on a container closure with liner, teaches: wherein one of the pair of edge ribs (Pre, 8) aligns latitudinally with the pair of first locking tabs (7) on the inner wall surface (Examiners note, this teaching numbers the edge ribs and locking tabs as the same part numbers, even though the drawing clearly depicts them as being different dimensions between the major and minor axes – See Examiner’s Annotated Diagram B.). (NOTE, Motivation: In order to make a closure that is simple to unlock – Column 1, Lines 25-30 )
Pre et al. also teaches:
Both sets of locking tabs are tapered from base to tip. (Pre – figure 4, items 7 and 8).
Both sets of locking tabs are on an inner cap wall surface. (Pre – figure 4, items 7 and 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the edge rib and locking tabs as disclosed by Lindenau with the edge rib and locking tab alignment  and geometry as taught by Pre et al. in order to advantageously improve these design features to improve the protection of the container liner and improve the manufacturability of the cap and to make the cap easier to unlock (Column 1, Lines 25-30).
In further regards to Claim 8, which depends on Claim 7:
Claim 8, Lindenau teaches: The cap of claim 7 (See above rejection), wherein each locking tab of the pair of first locking tabs has a base and an end and forms a taper therebetween, and wherein the taper narrows the locking tab from the base that is closer to the inner wall surface to the end (Lindenau, 6 and 8).  (See parent claim for obviousness and rationale.)
In further regards to Claim 9, which depends on Claim 8:
Claim 9, Lindenau teaches: The cap of claim 8 (See the rejection of Claim 7 and 8), further comprising a pair of second locking tabs on the inner wall surface (See locking tabs on Lindenau, parts 6-8 – two pair – one on major axis and one pair on minor axis.).  (See parent claim for obviousness and rationale.)
In regards to Claim 10, Lindenau discloses the following: The cap (1) of claim 1 having a liner retention system for sealing the contents of a container with a liner (4), the cap comprising: - a cap body having a pair of curved side walls (5 – curved walls) and an inner underside surface (11) that are joined or connected together (11 and 5 are shows as continuous – therefore connected), each curved side wall (5) extending around a center axis of the cap (See reference diagram – intersection of major and minor axes) and having an outer wall surface and an inner wall surface (depicted in diagram), and - a liner retention system (Liner – 4, Edge Rib - 18, Ribs – 9) comprising - at least first and second pairs of side wall ribs distributed on the inner wall surface (See pairs 1,2,3 and 4), whereby a rib of each pair is positioned on each curved side wall and aligned latitudinally in the cap body (ribs each have same level support surface), each rib having arcuate surfaces forming a curved structure on the inner wall surface (See curve on reference diagram near item 1) and a curved surface in the latitudinal extant (See Rib - 9 and Rib detail – 10), the curvature being such as to retain the liner in the cap (as shown by 10), wherein each pair of ribs has a different (each rib is in a different location defined by its position with respect to the center axis), and - a pair of edge ribs positioned where the pair of curved side walls are joined or connected (edge rib (18) is continuous and therefore aligned to the connected walls 5 and 11), 
However, Lindenau does not explicitly teach: and - said cap body also comprising at least a first pair of locking tabs distributed on the inner wall surface for engaging with the container, and - said cap body also comprising at least a first pair of locking tabs distributed on the inner wall surface for engaging with the container, each tab of said first pair aligning latitudinally with an edge rib.
Pre et al. teaches: and - said cap body (6) also comprising at least a first pair of locking tabs (7 and 8 on Major Axis) distributed on the inner wall surface for engaging with the container, each tab of said first pair (Examiner added – locking tabs – 7) aligning latitudinally with an edge rib (8) (Examiners note, this teaching numbers the edge ribs and locking tabs as the same part numbers, even though the drawing clearly depicts them as being different dimensions between the major and minor axes.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the edge rib and locking tabs as disclosed by Lindenau with the edge rib and locking tab alignment as taught by Pre et al. in order to align these design features to improve the protection of the container liner and improve the manufacturability of the cap and to make the cap easier to unlock (Column 1, Lines 25-30)..
ADDED FOR CLARITY: Further, At the time the application was filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify Lindenau’s locking tabs (Lindenau – items 6 and 8 with respect to 7) because Applicant has not disclosed that locking tabs on the inner wall provides an advantage over the prior art, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant' s invention to perform equally well with Lindenau’s standard tabs or Pre’s dimensionally different tabs because both inventions use locking tab structure to engage and seal the container, almost exactly like the instant application.Therefore, it would have been an obvious matter of design choice to modify the locking tabs to obtain the invention as claimed.
	
In further regards to Claim 11, which depends on Claim 10:
Claim 11, Lindenau continues to teach: having first and second pairs of side wall ribs (Lindenau, 6 and 8).    
In further regards to Claim 12, which depends on Claim 10:
Claim 12 , Lindenau continues to teach: having first, second and third pairs of side wall ribs (Lindenau reference drawing – see pairs 1, 2 and 3).
In further regards to Claim 13, which depends on Claim 10:
Claim 13, Lindenau continues to teach: wherein each locking tab of the first pair of locking tabs has a base and an end and forms a taper therebetween, and wherein the taper narrows (Lindenau, Figure 1, 6-8 narrowing taper from inner wall)  the locking tab (Examiner note – locking tab configuration from Instant Application, part numbers 340 and 350)  from the base that is closer to the inner wall surface to the end (See locking tabs on Lindenau, parts 6-8 – two pair – one on major axis and one pair on minor axis.).  
In regards to Claim 14, Lindenau discloses the following: The cap (1) of claim 1 having a liner retention system for sealing the contents of a container with a liner (4), the cap comprising: - a cap body (1) having a pair of curved side walls and an inner underside surface that are joined or connected together (See 5 and 11), each curved side wall (See curves that are mirrored above and below the major axis of reference drawing) extending around a center axis of the cap and having an outer wall surface and an inner wall surface (See 5 and 1 and drawing), and - a liner retention system (Liner – 4, Edge Rib – 18, Ribs – 9) comprising - first, second and third pairs of side wall ribs distributed on the inner wall surface (See reference – pairs 1, 2 and 3), wherein a rib of each pair is positioned on each curved side wall (See figure 4, item 9) and aligned latitudinally in the cap body (Ribs have same level), the first, second and third ribs on one side wall facing third, second and first ribs, respectively, on the other side wall (See reference diagram where Rib pairs are defined as follows (1-4, 2-3, 3-2, and 4-1 in coordination with instant application specification, Line 45 – there can be as few as two and as many as five wall ribs per side) , each rib having arcuate surfaces forming a curved structure on the inner wall surface (See curve on reference diagram near item 1) and a curved surface in the latitudinal extant (See Rib – 9 and Rib detail – 10), the curvature being such as to retain the liner (Rib detail – 10) in the cap (1), wherein each pair of ribs has a different configuration (each rib is in a different location defined by its position with respect to the center axis), and - a pair of edge ribs positioned where the pair of curved side walls are joined or connected (edge rib (18) is continuous and therefore aligned to the connected walls 5 and 11), wherein each tab of the first pair is aligned latitudinally with an edge rib (18 continuous, aligns with 6 and 8 at four positions on the two side walls), and each tab of the second pair is aligned latitudinally with a side wall rib (Item 8 is aligned with Item 9 in the horizontal plane). 
However, Lindenau does not explicitly teach: said cap body also comprising first and second pairs of locking tabs distributed on the inner wall surface for engaging with a respective flange on the container, 
Pre et al., in a similar disclosure on a container with a liner retention structure,  teaches: said cap body (Pre - 6) also comprising first and second pairs of locking tabs (7 and 8 on major axis) distributed on the inner wall surface for engaging with a respective flange on the container (See 5,7 and 8), (NOTE, Motivation: In order to make a closure that is simple to unlock – Column 1, Lines 25-30 )
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the edge rib and locking tabs as disclosed by Lindenau with the edge rib and locking tab alignment as taught by Pre et al.  in order to align these design features to improve the protection of the container liner and improve the manufacturability of the cap and to make the cap easier to unlock (Column 1, Lines 25-30).
In further regards to Claim 15, which depends on Claim 14:
Claim 15, Lindenau continues to teach: wherein each tab of the first pair of first locking tabs has a base and an end and forms a taper therebetween, and wherein the taper narrows (Lindenau, Figure 1, 6-8 narrowing taper from inner wall) the locking tab from the base that is closer to the inner wall surface to the end (See locking tabs on Lindenau, parts 6-8 – two pair – one on major axis and one pair on minor axis.).  
In regards to Claim 16: The cap of claims 10 or 14 additionally comprising a liner.  The claim is rejected as a multiple dependent claim that depends on rejected Claims 10 and 14.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John M. Hoppmann whose telephone number is (571) 272-7344.  The examiner can normally be reached from Monday - Thursday, 7:30 - 5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571) 272-4926.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.




/JOHN MARTIN HOPPMANN/Examiner, Art Unit 3733                           

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733